Exhibit 10.11

[gvqzygehqyh1000001.jpg]

 

November 20, 2019

 

Phil Shaer

BY HAND

 

RE:Executive Employment Agreement

 

Dear Phil:

We are pleased to make an offer of full-time employment to you pursuant to the
terms and conditions contained within this employment agreement (the
“Agreement”).  Your initial position will be Chief Legal Officer reporting to
the President of Tweed Inc. (the “Company”).  

1.

Duties and Responsibilities

Your primary duties are set out in the job description attached to this
agreement as Schedule “A”. You agree to perform the duties of your position
diligently and to the best of your ability. We may need to make reasonable
changes to these duties as necessary, to achieve our organizational objectives
and you agree to accept those changes provided that reasonable notice of those
changes is provided to you in advance.

2.

Effective Date

You will begin working for Tweed on March 15, 2016 or such other date that may
be mutually agreed between you and the Company.

3.

Compensation and Benefits

 

You will be paid two hundred and ninety thousand dollars ($290,000.00) per year
subject to statutory and benefits deductions.

 

In addition to your base salary, you are entitled to be considered for a
discretionary annual performance bonus of no more than $95,000.

 

Until such time as you are providing services to Tweed on a full-time basis you
shall not be paid any salary. You expressly agree that as a duly qualified
practitioner of law, the Minimum Wage protections established by the Employment
Standards Act, 2000 do not apply to you pursuant to section 2 of O Reg. 285/01.

 

You will be entitled to apply for the health and insurance benefits, if any,
offered to all eligible employees after your three (3) month probationary period
described below has been satisfied.  The terms and carrier of the Company’s
health and insurance benefits are subject to change from time to time, at the
Company’s sole discretion.

 

[gvqzygehqyh1000002.jpg]

--------------------------------------------------------------------------------

 

You will be eligible to participate in Tweed’s stock option plan, as approved by
the Board and as amended from time to time (the “Stock Option Plan”).  The
vesting and exercise of stock options (“options”) is governed by the Stock
Option Plan and related documentation except as modified by the terms of this
agreement.  Please note that options will not vest during any period of notice
or pay in lieu of notice in connection with the resignation of your employment
or termination of employment without cause.  The termination date for the
purpose of your entitlement in respect of any options that you are granted by
the Board will be the date that either you or Employer provide the other with
notice of resignation or termination of employment.

4.

Vacation Entitlement

You are entitled to four (4) weeks of vacation per full calendar year. Vacation
time is to be scheduled with the approval of your supervisor or manager subject
to business requirements.

Any vacation that you take in any given year shall count first towards your
two-week statutory allowance and then towards any additional vacation time you
are entitled to under our policy. You may carry-over a maximum of five (5) days
vacation with your supervisor or manager’s written approval.  

Vacation pay will be provided to you on the basis of base salary alone except as
otherwise required by statute.  If you have taken vacation time before it is
earned, we may deduct the applicable amount from any payments owing to you when
your employment ends.

5.

Policies

It will be a condition of your employment with the Company that you adhere to
all Company rules and policies. The Company reserves the right to revise,
revoke, or introduce new rules and policies, as the Company may deem necessary
from time to time, and you will also be required to abide by any changes in the
rules and policies, once they come into effect

6.

End of Employment

Although it is difficult to contemplate ending our relationship when it is just
beginning, it is mutually beneficial to determine our respective obligations
ahead of time. Accordingly, your employment may cease under any of the following
circumstances:

i)

Resignation

You may resign from your employment by giving us not less two (2) weeks’ written
notice. If we do not require you to report to work during the resignation
period, we will continue your salary to the end of the two (2) week period.




[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

 

ii)

Termination Without Cause

Your employment may be terminated by the Company at any time without cause upon
providing you with the following:

 

i.

A lump sump payment equal to one (1) times your then current base salary;

 

ii.

Continuation of all benefits for a period of one (1) year from the date of
termination, or payment in lieu of same, excluding disability, accidental death
and dismemberment and life insurance benefits which will end at the end of the
minimum notice period required by the Employment Standards Act, 2000 (the
“ESA”);

 

iii.

Any RSU’s vesting after the date of termination shall continue to vest to the
extent permitted by the plan over the one (1) year period following termination;
and

 

iv.

Any unvested stock options help by you shall continue to vest over the one (1)
year following termination

The receipt of any payments or other benefits pursuant to this Section 6 ii)
will be subject to (1) you signing a full and final release in favour of the
Company and its related parties (the “Release”) and (2) you executing any
documents necessary to resign as a director and/or officer of the Company and
its affiliates. No payments or other benefits will be paid or provided until the
Release is executed.

You will not be required to mitigate the amount of any payment contemplate by
this Agreement, nor will any earnings that you may receive from any other source
reduce such payment.

The foregoing terms do not apply if your employment ends due to frustration of
contract resulting from your disability. In that case, the Company will provide
you with the minimum pay in lieu of notice plus payment of the minimum severance
(if any) prescribed by the ESA. For these purposes, “disability” means physical
or mental incapacity or disability that prevents you from performing the
essential duties of your position, with no reasonable prospect of timely
recovery, subject always to the Company’s accommodation obligations under
applicable Human Rights Legislation.

In the even that the above terms (or any other term of this Agreement) does not
meet or exceed the minimum requirements of the ESA, to the extent of such
conflict the minimum provisions of the ESA shall apply and the Company shall
instead provide you with such combination of notice, pay in lieu of such notice
at the Company’s option, severance pay and other benefits and entitlements as
may be required to meet the minimum requirements under the ESA and no more.

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

iii)

Termination For Cause

We may terminate your employment for just cause at any time without notice, pay
in lieu of notice, severance pay, or other liability. For the purposes of this
agreement, just cause includes, but is not limited to:

 

•

a material breach of this agreement or our employment policies;

 

•

unacceptable performance standards;

 

•

theft, dishonesty or falsifying records, including providing false information
as part of your application for employment;

 

•

intentional destruction, improper use or abuse of company property;

 

•

violence in the workplace;

 

•

obscene conduct at our premises property or during company-related functions at
other locations;

 

•

harassment of your co-workers, supervisors, managers, customers, suppliers or
other individuals associated with Tweed;

 

•

insubordination or willful refusal to take directions;

 

•

intoxication or impairment in the workplace;

 

•

repeated, unwarranted lateness, absenteeism or failure to report for work; or

 

•

personal conduct that prejudices Tweed’s reputation, services or morale.

Any payments made pursuant to the above provisions are in full satisfaction of
any amounts owing to you including statutory entitlements and common law damages
in any way related to your employment.

We reserve the right to make fundamental changes to your employment, including
changes to your duties and compensation, upon giving you notice in accordance
with clause 6(ii) above.

 

iv)

Change of Control

 

In this Agreement the term “Change of Control” shall mean:

 

 

(a)

Any person or related group of persons acquires possession directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the Company or Canopy Growth Corporations (“CGC”), whether through
the ability to exercise voting power, by contract, or otherwise. Without
limiting the foregoing, each of the following shall be deemed to be a “Change of
Control”: (A) a person or related group of persons acquires the ability to
nominate a majority of the directors on the board of directors of the Company or
CGC through contract or otherwise: or (B) a person or related group of persons
acquires securities of the Company or CGC to which are attached more than 50% of
the votes that may be cast to elect directors of the corporation are
beneficially owned by that person or related group of persons: or

 

(b)

The sale or disposition of all or substantially all of the assets of the Company
or CGC to a non-affiliated party; or

 

(c)

The merger, amalgamation, arrangement or consolidations (or similar transaction)
of the Company or CGC with or into any other non-affiliated corporation in which
the

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

 

shareholders of the Company or CGC, as applicable, prior to such transaction do
not, in the aggregate, hold securities of the Company or CGC, as applicable, to
which are attached more than 50% of the votes that may be cast to elect
directors of the corporation.

 

If at any time during the term of the Agreement: the Company or CGC undergoes a
Change of Control and either:

 

(a)

Your employment is terminated by the Company for any reason other than for just
cause within one (1) year following such Change of Control; or

(b)

You resign your employment with the Company within sixty (60) days following
either of the following events:

 

(i)

You are demoted or your responsibilities are materially reduced without your
consent, in either case within one (1) year following the date of such Change of
Control; or

 

(ii)

Your overall target rate of compensation is reduced within the one (1)
year             months following the date of such Change of Control;

 

You shall be entitled to receive the payments and benefits set out in Section 6
ii) as though your employment had been terminated by the Company without cause
in accordance with such Section 6 ii) and any RSUs and unvested stock options
held by you as of the date of termination shall by deemed to be fully vested as
of the date of termination and shall be exercisable thereafter in accordance
with the terms of the CGC omnibus incentive plan. For greater certainty the
execution of a Release and other documents required by Section 6 ii) shall be a
pre-condition to such payments.

 

For greater certainty, a determination by the Company that you will not be paid
some or all of a discretionary bonus shall not be considered to be a reduction
in your overall target rate of compensation for the purposes of the foregoing.

 

For greater certainty, the terms of this section 6 iv) shall apply to each and
every event that occurs during the term of this Agreement that meets the
definition of “Change of Control”.

 

7.

Protection of Business Interests

Like most organizations, Tweed must protect itself from unfair competition.
Therefore, we have established the following restrictions to protect our valid
business interests. You understand these provisions and agree that they are
reasonable in light of all of the circumstances, including the availability to
you of employment in areas and fields that are not restricted by this agreement.

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

(a)

Confidentiality

In the course of your employment, you will receive confidential information
about Tweed and its clients.  For the purposes of this agreement, confidential
information includes but is not limited to:

 

•

processes, research and development information;

 

•

trade secrets;

 

•

information about Tweed’s operations, including products and services offered;

 

•

financial information, such as pricing and rate information;

 

•

documents, records or other information concerning Tweed’s sales or marketing
strategies;

 

•

client lists, records and information including lists of present and prospective
clients and related information;

 

•

information relating to employees, vendors and contractors of Tweed including
employment status, vendor/contractor status, personnel records, performance
information, compensation information and job history;

 

•

privileged information, including advice received from professional advisors
such as legal counsel and financial advisors; and

 

•

information contained in Tweed’s manuals, training materials, plans, drawings,
designs, specifications and other documents and records belonging to Tweed, even
if such information has not been labeled or identified as confidential.

Information will not be considered confidential for the purposes of this
agreement if:

 

i)

it was rightfully in your possession prior to your employment with Tweed;

 

ii)

it was publicly available through legitimate means; or

 

iii)

it was received by you in a non-confidential manner from a third party that was
not under obligation to Tweed to maintain such information in confidence.

You understand that disclosure of confidential information would be highly
detrimental to Tweed’s best interests and agree:

 

i)

to take precautions to protect and maintain Tweed’s confidential information;

 

ii)

to only release confidential information to those authorized to receive it, and
then only on a need-to-know basis;

 

iii)

not to disclose, publish or disseminate to any unauthorized person, at any time
either during your employment or after it ends, confidential information;

 

iv)

not to remove any confidential information from Tweed’s premises without our
express permission

 

v)

not to make improper use, either directly or indirectly, of confidential
information; and

 

vi)

to safeguard against unintentionally disclosing confidential information (e.g.,
by not discussing confidential information in public or on a cell phone and by
not working with confidential information on a laptop in public, or transmitting
such information by unsecured means).

 

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

When your employment ends, you must immediately return all materials or property
belonging to Tweed. You agree not to retain, reproduce or use any confidential
or proprietary information or property belonging to Tweed.  A detailed
Intellectual Property and Confidentiality Agreement is attached (Schedule “B”)
for your review and signature.

 

(b)

Non-Solicitation

In recognition of the access you will have to our processes, employees and
clients, you agree that during your employment and for a period of one year
after it ends, you will not, either directly or indirectly, communicate with
Tweed’s employees or clients for the purpose of inducing them to end their
relationship with Tweed.

 

(c)

Non-Competition

In light of the nature of your position and the close relationship you will have
with our clients, it is important for us to limit interference with our
business. Therefore, during your employment and for twelve (12) months
thereafter you will not on your own behalf nor shall you work at, work for, be
employed by, provide services to, engage with, or assist in anyway, whether or
not for remuneration, recognition, or reward any person, corporation, or
organization, whether or not such organization is operated for profit, that
sells or intends to sell marijuana or provides marijuana-related services or
products in any jurisdiction in which CGC or its subsidiaries has operations.
Without limiting the generality of the foregoing, as of the date hereof such
jurisdictions include Canada, USA, Brazil, Columbia, Czech Republic, Germany,
United Kingdom, Australia, South Africa, Lesotho, Poland and Italy.

 

(d)

Conflict of Interest

To enable you to meet the demands of your position, we require your full
attention. Accordingly, while you are employed with us, you must devote yourself
exclusively to the business of Tweed. You agree that you will not engage in any
other business activity or employment during your employment, without Tweed’s
prior written approval. Tweed agrees not to withhold such approval unreasonably.

You confirm that your employment with us does not violate any agreement or
understanding to which you are currently bound including any existing
non-competition, non-solicitation or confidentiality agreements. You further
agree to indemnify and save harmless Tweed against all losses, costs, damages,
expenses, penalties, fines and other amounts for which it may be found liable at
law with respect to your breach of any such agreement.

 

(e)

Conditional Offer

 This offer of employment is conditional upon completion, to the Company’s
satisfaction, of the following background checks:

 

●          Criminal Background Check

 

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

You agree to sign and return any forms or consents and take any steps necessary
for the Company to conduct the above-noted background checks as required by the
Company.  You also agree that the Company may use the services of a third-party
background checking firm to conduct some or all of these background checks, and
that the Company may provide your personal information, including any forms and
consents, to the background checking firm for this purpose.

 

You also agree that this offer of employment is conditional upon the Company
being satisfied, in its discretion, with the results of the background checks. 
If the Company is not satisfied, we regret that you will not become an employee
of the Company.  You agree that in the event that you do not become an employee
of the Company, you will have no claims against the Company arising out of the
Company’s decision or the checks referenced herein.

 

8.

General

This agreement constitutes our entire employment agreement and supersedes any
previous written or verbal agreements between us. If any term of this agreement
is found to be invalid or unenforceable, in whole or in part, the validity or
enforceability of any other provision will not be affected.

This agreement will continue to govern our employment relationship regardless of
any changes to your employment including, but not limited to, changes to your
position, location of employment, hours of work, compensation and benefits.

 

Any modifications to this agreement must be in writing and signed by both of us.
No waiver of a breach of any term of this agreement is binding unless it is in
writing and signed by the party waiving it. Unless otherwise specified, the
waiver will be limited to the specific breach waived.

 

In the event that any provision or part of this Agreement is deemed void or
invalid by a court of competent jurisdiction, the remaining provisions or parts
shall be and remain in full force and effect.

 

This agreement is governed by the laws of the province of Ontario. References in
this agreement to the Employment Standards Act, 2000, SO 2000, c 41 include any
amendments or successor legislation.

 

Your employment is subject to the applicable federal employment laws as amended
from time to time.

 

[Balance of Page Blank. Execution Page Follows.]




[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

 

We encourage you to review this offer of employment with legal counsel but at
your own expense. In order to provide you with appropriate time, please return
an executed copy of this employment package by March 18, 2016.  If we have not
received the signed documents (or we have agreed in writing to extend your offer
of employment to another date in the future), this offer will become null and
void.

 

/s/ Mark Zekulin

 

 

November 20, 2019

Mark Zekulin

 

Dated

 

CEO

 

 

 

 

 

I have had sufficient time to review this agreement and have been advised to
review it with a lawyer. If I did not do so, it is because I understood the
terms of the Employer’s offer and did not feel that I needed legal advice. I
understand and accept the terms of this agreement and am signing it voluntarily.

 

/s/

 

November 22, 2019

 

 

 

Phil Shaer

 

Dated

 




[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

 

SCHEDULE “A”

 

JOB DESCRIPTION

 

 

Position:Chief Legal Officer

 

Responsibilities

 

 

•

Establish and direct the strategic long-term goals, policies, and procedures to
guide CGC’s legal and human resource functions.

 

•

Provide legal services to the organization while ensuring compliance to
applicable legislation and undertaking risk management.

 

•

Work closely with executives and various legal staff to enhance and/or develop,
implement and enforce policies and procedures that will improve overall
operations and effectiveness.

 

•

Provide legal advice and counsel for the various aspects of the organization's
operations.

 

•

Provide representation as required at law hearings and other judicial
proceedings.

 

•

Keep abreast of changes in applicable legislation pertaining to industry and
employment, providing report as necessary.

 

•

Ensure all policies and documentation are fully compliant under applicable
legislation.

 

•

Conduct legal research and prepare reports and presentations as requested.

 

•

Field all legal and compliance inquiries from key stakeholders.

 

•

Address and identify internal areas of concern, endeavoring to provide
resolution so as to not progress to a legal matter.

 

•

Analyze departmental operations and identify areas requiring improvement.

 

•

Participate in organizational negotiation and mediation as required.

 

•

Provide counsel with regards to negotiations and contracts.

 

•

Oversee Risk Management activities. 

 

•

Other duties shall be assigned as required.

 

 




[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

SCHEDULE “B”

INTELLECTUAL PROPERTY AND

CONFIDENTIAL INFORMATION AGREEMENT

 

This Intellectual Property and Confidential Information Agreement (the
“Agreement”) is entered into between Tweed Inc. (the “Company”) and Employee
(the “Employee”).  In the event this Agreement has been entered into with an
independent contractor or sub-contractor, the independent contractor or
sub-contractor as the case may be shall be referred to, for the purposes of this
Agreement only and for simplicity, as an Employee. Any references to an
independent contractor or a sub-contractor as an employee in this Agreement are
not admissions that the Company and the independent contractor or sub-contractor
are engaged in an employment relationship.  

Whereas the Company is offering the Employee employment or continued employment
and has an interest in protecting its confidential information and other
proprietary information and related rights;

And whereas the Employee recognizes the importance of protecting the Company’s
confidential information and other proprietary information and related rights is
a fundamental term of the Employee’s employment;

NOW THEREFORE, in consideration of the Company hiring, promoting or continuing
to employ the Employee and/or for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by the parties), the
Employee and the Company hereby agree as follows:

1.

Definitions

“Confidential Information” means all of the materials and information (whether
or not reduced to writing and whether or not patentable or protected by
copyright) provided by the Company to the Employee, or which is available to the
Employee during the course of the Employee’s employment, including, without
limitation the following:

information regarding the Company’s business operations, Developments (as
defined below), methods and practices, recruiting and training policies,
including marketing strategies, product plans (including unannounced products),
product pricing, margins, hourly rates, per diems and information regarding the
financial affairs of the Company;

customer lists, quotations or proposals given to customers, requirements of
specific customers, and the names of the suppliers to the Company and the nature
of the Company’s relationships with these clients and suppliers;

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

information regarding the business operations, methods and practices, including
marketing strategies, product plans (including unannounced products), product
pricing, margins, hourly rates and financial affairs of the Company’s
stakeholders;

technical and business information of or regarding the clients, customers or
stakeholders of the Company, obtained in order to enable or assist the Company
in providing such clients, customers or stakeholders with products and services,
including information regarding the business operations, methods and practices
and product plans of such clients, customers or stakeholders;

any other trade secret or confidential or proprietary information received by
the Company from third parties and in the possession or control of the Company;
and

any other materials or information related to the Company’s business which are
not generally known to others, regardless of whether such information is in
paper or electronic format or any other format;

provided that, Confidential Information shall not include information which: a)
is generally known or in the public domain at the time of disclosure; or b)
though originally Confidential Information becomes generally available to the
public through no fault of the Employee, as of the date of its becoming part of
the public knowledge; or c) is required to be disclosed by any law, regulation,
governmental body, or authority or by court Order provided that before
disclosure is made, notice of the requirement is provided to the Company, and to
the extent possible in the circumstances, the Company is afforded an opportunity
to dispute the requirement.

The absence of any notice indicating confidentiality on any material will not
imply that same is not Confidential Information.

“Developments” include, without limitation any methods, processes, procedures,
systems, inventions (whether patentable or not), devices, discoveries, concepts,
know-how, data, databases, technology, products, software (in executable and
source code formats), templates, documentation, specifications, compilations,
designs, reports, trade-marks, and any enhancements, modifications, or additions
to the foregoing or to any products owned, marketed or used by the Company which
relate, directly or indirectly, to the Company’s present or reasonably
foreseeable business and which are developed, created, generated or reduced to
practice by the Employee, alone or jointly with others, during the Employee’s
employment, whether during or after working hours and whether or not resulting
from the use of the premises or property of the Company.

2.

Non-Disclosure of Confidential Information

At all times during and subsequent to the termination of the Employee’s
employment, the Employee shall keep in strictest confidence and trust the
Confidential Information, the Employee shall take all necessary precautions
against unauthorized disclosure of the Confidential Information, and the
Employee shall not directly or indirectly disclose, allow access to, transmit or
transfer the Confidential Information to a third party, nor shall the Employee
copy or reproduce the Confidential Information except as may be reasonably
required for the Employee to perform the Employee’s duties for the Company.

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

3.

Restricted Use of Confidential Information

At all times during and subsequent to the termination or cessation of the
Employee’s employment, the Employee shall not use the Confidential Information
in any manner except as reasonably required for the Employee to perform the
Employee’s duties for the Company.

Upon the request of the Company and in any event upon the termination or
cessation of the Employee’s employment, the Employee shall immediately return to
the Company all materials, including all copies in whatever form, containing the
Confidential Information which are in the Employee’s possession or under the
Employee’s control.

4.

Ownership of Confidential Information and Developments

The Employee acknowledges and agrees that the Employee shall not acquire any
right, title or interest in or to the Confidential Information.

The Employee agrees to make full disclosure to the Company of each Development
promptly after its creation.

With the sole exception of any intellectual property owned by (and not merely
licensed to) the Employee prior to the making of this Agreement, which is also
enumerated by the Employee in the attached Schedule “C” prior to the execution
of this Agreement, the Employee hereby assigns and transfers to the Company, and
agrees that the Company shall be the exclusive owner of, all of the Employee’s
right, title and interest to each Development and any enhancement, modification,
or addition to any of the intellectual property enumerated in Schedule “C” or
any of the intellectual property that is marketed or used by the Company which
relate, directly or indirectly, to the Company’s present or reasonably
foreseeable business and which are developed, created, generated or reduced to
practice by the Employee, alone or jointly with others, during the Employee’s
employment, whether during or after working hours and whether or not resulting
from the use of the premises or property of the Company, throughout the world,
including all trade secrets, patent rights, copyrights and all other
intellectual property rights therein.

The Employee further agrees to cooperate fully at all times during and
subsequent to the Employee’s Employment with respect to signing further
documents and doing such acts and other things reasonably requested by the
Company to confirm such transfer of ownership of rights, including intellectual
property rights, effective at or after the time the Development is created and
to obtain patents or copyrights or the like covering the Developments. The
Employee agrees that the Company, its assignees and their licensees are not
required to designate the Employee as the author of any Developments. The
Employee agrees that the obligations in this subparagraph (c) shall continue
beyond the termination of the Employee’s employment with respect to Developments
created during the Employee’s employment.

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

The Employee acknowledges that the Company shall alone have the right to apply
for, prosecute, defend and obtain Letters Patent of invention, copyright
registration, industrial design registration in any and all counties of the
world with respect to any such invention, discovery, development or improvement,
copyright material or industrial design created.

The expense of applying for and obtaining the Letters Patent, copyright
registration and industrial design registration referred to in this Agreement
shall be borne entirely by the Company.

It is agreed that the Company shall not be entitled to those inventions,
discoveries, developments and improvements made by the Employee prior to the
time the Employee was engaged in employment by the Company; it being understood
and agreed that the inventions, discoveries, developments and improvements
enumerated in Schedule “C” constitute the inventions, discoveries, developments
and improvements made by the Employee, and the Employee hereby acknowledges that
there are no inventions, discoveries, developments and improvements made prior
to the employment of the Employee by the Company and which are the property of
the Employee other than those that are enumerated in Schedule “C”.

The Employee hereby grants a power of attorney to the Company to have the
Company execute on the Employee’s behalf all applications, specifications,
oaths, assignments and all other instruments which the Company shall deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company and its successors, assigns and nominees sole and
exclusive rights, title and interest in and to such Developments, and any
copyrights, patents, trade-marks, industrial designs (design patents),
topographies (mask work rights) or other intellectual property rights relating
thereto.

The Employee hereby waives in whole all moral rights which the Employee may have
in the Developments, including the right to the integrity of the Developments,
the right to be associated with the Developments, the right to restrain or claim
damages for any distortion, mutilation or other modification of the
Developments, and the right to restrain use or reproduction of the Developments
in any context and in connection with any product, service, cause or
institution. The Employee will confirm any such waiver from time to time as
requested by the Company.

 

5.

No Conflicting Obligations

The Employee acknowledges and represents to the Company that the Employee’s
performance during the period of the Employee’s employment shall not breach any
agreement or other obligation to keep confidential the proprietary information
of any prior employer or client of the Employee or any other third party.  The
Employee further acknowledges and represents that the Employee is not bound by
any agreement or obligation with any third party that conflicts with any of the
Employee’s obligations under this Agreement.

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

The Employee represents and agrees that the Employee will not bring to the
Company and shall not use in the performance of the Employee’s work with the
Company, any trade secrets, confidential information and other proprietary
information of any prior employer or client of the Employee or any other third
party.  The Employee represents and agrees that in the Employee’s work creating
Developments the Employee will not knowingly infringe the intellectual property
rights, including copyright, of any third party.

6.

Enforcement

The Employee acknowledges and agrees that damages may not be an adequate remedy
to compensate the Company for any breach of the Employee’s obligations contained
in this Agreement, and accordingly the Employee agrees that in addition to any
and all other remedies available to it, the Company shall be entitled to seek
relief by way of a temporary or permanent injunction to enforce the obligations
contained in this Agreement.  Such relief shall be in addition to and not in
lieu of any other remedies available the Company at law or in equity.

7.

Returning the Company Documents

The Employee agrees that upon the termination of the Employee’s employment the
Employee will deliver to the Company (and will not keep in the Employee’s
possession or deliver to anyone else) any and all Confidential Information and
proprietary information including, without limitation, devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items belonging to the Company, together
with any third party information received by the Employee. In the event of the
termination of the Employee’s employment, the Employee agrees to sign and
deliver to the Company the “Termination Certificate” attached hereto as Schedule
“E”.  Notwithstanding the foregoing, the Employee shall be entitled to keep
personal copies of (i) the Employee’s compensation records, (ii) this Agreement,
and (iii) the Employee’s letter of offer.

8.

General

This Agreement shall be governed by and construed in accordance with the laws in
force in the Province of Ontario and any laws of Canada applicable thereto.

If any provision of this Agreement is wholly or partially unenforceable for any
reason, such unenforceable provision or part thereof shall be deemed to be
omitted from this Agreement without in any way invalidating or impairing the
other provisions of this Agreement.

The obligations herein may not be changed or modified, released or terminated,
in whole or in part, except in writing signed by the President of the Company
and the Employee.

This Agreement supersedes all previous agreements, if any, between the Company
and the Employee with respect to the subject matter of this Agreement.  The
Employee agrees, however, that this Agreement does not purport to set forth all
of the terms and conditions of

[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

the Employee’s employment and the Employee has other obligations to the Company
that are not set forth in this Agreement.

The rights and obligations under this Agreement shall survive the termination of
the Employee’s employment and shall enure to the benefit of and shall be binding
upon (i) the Employee’s heirs and personal representatives; (ii) the successors
and assigns of the Employee; and (iii) the successors and assigns of the
Company.

THE EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT, HAS HAD THE OPPORTUNITY TO
OBTAIN INDEPENDENT LEGAL ADVICE IN RESPECT OF IT, AND AGREES TO ITS TERMS.  

The Employee acknowledges having received a fully executed copy of this
Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the      ___15________th day of   __March_ , 2016.

 

SIGNED, SEALED AND DELIVERED in the presence of:

)

/s/ Phil Shaer

 

)

 

 

)

 

 

)

 

 

 

 

Witness

)

Phil Shaer

 

)

 

 

Tweed Inc.

By:

/s/ Mark Zekulin

 

Name:

Mark Zekulin

Title:

President

 




[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

 

SCHEDULE “C”

ENUMERATION OF INTELLECTUAL PROPERTY OWNED BY THE EMPLOYEE

PRIOR TO THE MAKING OF THIS AGREEMENT

 

 

Patents

 

Please list all those patents both received and applied for using the table
below.

 

Description

Jurisdiction

Patent No.

Date Received or Applied For

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If additional space is required, please tick this box  and attach additional
pages as required using the format of the table shown above.

 

Licenses

 

Please describe all intellectual property, were patented, trademarked, or
otherwise protected or not, licensed to third parties by you using the table
below.

 

Description of License

Licensed To:

 

 

 

 

 

 

 

 

 

 

 

 

 

If additional space is required, please tick this box  and attach additional
pages as required using the format of the table shown above.

 




[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

 

SCHEDULE “D”

ENUMERATION OF INTELLECTUAL PROPERTY OWNED BY THE EMPLOYEE

PRIOR TO THE MAKING OF THIS AGREEMENT

 

 

Copyrights, trademarks, registered trademarks, and other forms of intellectual
property.

 

Please use the table below to list all other registered intellectual property
owned by you prior to the making of this Agreement.

 

 

Description

Jurisdiction

Registration Number

Date Received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If additional space is required, please tick this box  and attach additional
pages as required using the format of the table shown above.

 

Acknowledgement

 

You hereby acknowledge that, the items listed in the tables above (and any
attached sheets, if necessary) constitute the full and complete list of
intellectual property owned by you prior to making this Agreement with Tweed
Inc.

 

Date:

 

 

 

 

 

Signed:

 

 

 

 

Phil Shaer




[gvqzygehqyh1000003.jpg]

--------------------------------------------------------------------------------

 

 

APPENDIX “E”

TO INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION AGREEMENT

Termination Certificate

 

To:Tweed Inc. ( the “Company”)

Re:

Intellectual Property and Confidential Information Agreement (the “Agreement”)
between the Company and the undersigned employee.

This is to certify that I do not have in my possession, nor have I failed to
return, nor have I transferred to any third party, any confidential or
proprietary information belonging to the Company, its subsidiaries, affiliates,
successors, assigns, clients, customers or stakeholders, including without
limitation, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items.  I further certify that I have complied with all the terms of the
Agreement signed by me, including the reporting of any Developments, inventions
and original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that Agreement.

I further agree that, in compliance with the Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its clients,
customers or stakeholders.

 

Date:

 

 

 

 

 

Signed:

 

 

 

 

Phil Shaer

 

 

[gvqzygehqyh1000003.jpg]